Luke, J.
1. A ruling ón a demurrer cannot properly be made a ground of a motion for a new trial. Park's Penal Code, § 1096, annotations under catchword “Demurrer.”
2. In the trial of an indictment for arson the conduct of the accused shortly before and leading up to the alleged burning is a proper matter of inquiry.
3. Where an indictment for arson charges the accused with “wilfully, maliciously, and purposely” setting fire to and burning a described building, it is not erroneous for the court, in charging the jury, to define the offense in the language of the statute, treating as surplusage the word “purposely,” used in the indictment.
*69Decided April 16, 1924.
Deal & Renfroe, for plaintiff in error.
A. S. Anderson, solicitor-general, contra.
4. The evidence authorized the verdict, and for no reason assigned was the judgment overruling the defendant’s motion for a new trial erroneous.

Judgment affirmed.


Broyles, G. J., and Bloodworih, J., concur.